 

PURCHASE AGREEMENT

 

This Purchase (the “Agreement”) is made and entered into as of October 05, 2018,
and effective as of October 01, 2018, between Quest Solution, Inc., a Delaware
corporation (the “Buyer” or “Company”), and Walefar Investments, Ltd.
(“Walefar”), and Campbeltown Consulting, Ltd., (“Campbeltown”), (Walefar and
Campbeltown are collectively referred to as the “Sellers”). Each of the Buyer
and Sellers are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

R E C I T A LS

 

WHEREAS, the Sellers collectively own 100% of the capital stock of HTS Image
Processing, Inc., a Delaware company (“HTS”);

 

WHERAS, HTS is in the business of image processing and machine vision based
solutions, delivering value added vehicle data for automation, revenue control,
and security applications.

 

WHEREAS, the Board of Directors of the Company, upon recommendation of the
Special Committee of the Board, has determined that a purchase of HTS by the
Buyer is advisable, fair to and in the best interests of the Company, and its
stockholders and, accordingly, have approved the purchase of HTS by the Company.

 

WHEREAS, the Transaction is intended to comply with Section 368(A) of the
Internal Revenue Code of 1986 and be a tax free exchange to the Sellers.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Parties to this Agreement, and in light
of the above recitals to this Agreement, the Parties to this Agreement hereby
agree as follows:

 

1. The Purchase.

 

1.1 The Purchase. Subject to the terms and conditions of this Agreement, the
Buyer shall purchase 100% of the capital stock of HTS (the “HTS Stock” or
“Shares”) from the Sellers in accordance with Delaware law (the “Transaction”).

 

1.2 Effective Time. The sale shall become effective upon the transfer of 100% of
the HTS Stock. The time at which the Transaction shall become effective as
aforesaid is referred to hereinafter as the “Effective Time.”

 

1.3 Purchase Consideration. The aggregate consideration to be paid by the Buyer
to the Sellers in exchange for the HTS Stock shall be an amount of shares of the
Company’s common stock (the “Share Consideration”), having a value of $7,000,000
based on the average closing price of the common stock for the 20 days’
preceding the closing of the Transaction (the “Per Share Value”), and up to
$1,000,000 in the form of cash and a promissory note as attached as Exhibit A
(the “Cash Consideration”). The Stock Consideration and this Cash Consideration
is collectively referred to as the “Consideration.” The $7.0 million payable in
stock shall be adjusted by the Net Working Capital (AR + inventory + cash – AP -
$20,000 for audit fees) which includes approximately $1,000,000, which is
payable to the Buyer and reduced by the amount of money owed by HTS to banks and
other financial institutions in the amount of $2,019,207, as set forth on
Schedule 1.3 hereto, and increased by the cash amount balance as of the date
hereof to comply with Enterprise Value calculation.

 

   

 

 

2. Closing and Further Acts.

 

2.1 Time and Place of Closing. Upon satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the Transaction (the “Closing”) will
take place in New York, New York at 11:00 a.m. (local time) on the date that the
Parties may mutually agree in writing, but in no event later than October 31,
2018 (the “Closing Date”), unless extended by mutual written agreement of the
Parties.

 

2.2 Actions at Closing. At the Closing, the following actions will take place:

 

(a) Buyer will deliver to the Sellers the Consideration as modified for the
Consideration Adjustment.

 

(b) HTS will deliver to Buyer copies of necessary resolutions of the Board of
Directors of HTS authorizing the execution, delivery, and performance of this
Agreement and the other agreements contemplated by this Agreement, which
resolutions shale be valid and in full force and effect.

 

(c) Buyer will deliver to the Sellers copies of corporate resolutions of the
Board of Directors of the Buyer authorizing the execution, delivery and
performance of this Agreement and the other agreements contemplated by this
Agreement, which resolutions shall be valid and in full force and effect.

 

(d) Sellers will deliver to the Buyer true and complete copies of HTS’
Certificate of Incorporation and a Certificate of Good Standing from the
Secretary of State of Delaware, which articles and certificate of good standing
are dated not more than five (5) days prior to the Closing Date.

 

(e) Delivery of any additional documents or instruments as a party may
reasonably request or as may be necessary to evidence and effect the Purchase.

 

2.3 Actions Pre-Closing. Sellers and HTS will at all times prior to and after
the Closing cooperate fully with the Buyer and Buyer’s officers, directors,
representatives, accountants and lawyers to enable the Buyer to prepare and have
audited all financial statements deemed necessary by the Buyer to comply with
all of its reporting obligations with the Securities and Exchange Commission,
including without limitation the preparation and filing of its Reports on Form
8-K within four (4) business days after the Closing, without audited financial
statements, and to file an amendment to the Form 8-K to include HTS’ audited
financial statements within seventy-one (71) days after the Closing, subject to
the provisions of Section 3.4 of this Agreement.

 

   

 

 

2.4 Actions Post Closing. Sellers will at all times after the Closing cooperate
fully with the Buyer and Buyer’s officers, directors, representatives,
accountants and lawyers to complete the preparation and audit of all financial
statements of HTS deemed necessary or appropriate by the Buyer, and to enable
the Buyer to comply with all of its reporting obligations with the Securities
and Exchange Commission.

 

2.5 Costs of Financial Audit of HTS. Buyer will bear the costs of the audits of
HTS’ financial statements, except that the Sellers will reimburse the Buyer for
the total cost of the audits, as invoiced by the auditor, if any of the
following events occur: (i) the audits cannot be completed due to the lack of
reasonable cooperation from the Sellers, HTS, or HTS’ personnel, or (ii) the
audited financials and records of HTS are, in the opinion of the certified
auditors, materially and adversely different than those presented to the Buyer
prior to the date of this Agreement, or (iii) the Sellers or HTS are otherwise
in materially breach this Agreement. With the exception of possible audit fee
reimbursement, under no circumstances will either the Buyer or the Sellers be
due any termination expenses in connection with this Agreement.

 

3. Representations and Warranties of HTS and Sellers.

 

Except as set forth on the Disclosure Schedules, attached hereto and made a part
hereof, HTS and the Sellers represent and warrant, jointly and severally, as of
the date hereof, to the Buyer as follows:

 

3.1 Power and Authority; Binding Nature of Agreement. HTS and Sellers have full
power and authority to enter into this Agreement and to perform their
obligations hereunder. The execution, delivery, and performance of this
Agreement by HTS have been duly authorized by all necessary action on its part.
Assuming that this Agreement is a valid and binding obligation of each of the
other Parties hereto, this Agreement is a valid and binding obligation of HTS
and the Sellers, except as may be limited by bankruptcy, moratorium, insolvency
or other similar laws generally affecting the enforcement of creditors’ rights,
and the effect or availability of rules of law governing specific performance,
injunctive relief or other equitable remedies (regardless of whether any such
remedy is considered in a proceeding at law or in equity).

 

3.2 Subsidiaries. Other than the Subsidiaries, HTS is the owner of all of the
capital stock of the entities listed on Schedule 3.2. There is no corporation,
general partnership limited partnership, joint venture, association, trust or
other entity or organization that HTS directly or indirectly controls or in
which HTS directly or indirectly owns any equity or other interest.

 

3.3 Good Standing. HTS and each of the Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized, (ii) has all necessary power and authority to own its
assets and to conduct its business as it is currently being conducted, and (iii)
is duly qualified or licensed to do business and is in good standing in every
jurisdiction (both domestic and foreign) where such qualification or licensing
is required.

 

   

 

 

3.4 Financial Statements. HTS has delivered to the Buyer the following unaudited
financial statements, if applicable, prior to the Closing (the “HTS Financial
Statements”): the unaudited statement of operations and balance sheet of HTS for
the year ended December 31, 2017, and for the six months ended June 30, 2018 as
prepared in good faith by the management of HTS. Except as stated therein or in
the notes thereto, the HTS Financial Statements: (a) present fairly the
financial position of HTS as of the respective dates thereof and the results of
operations and changes in financial position of HTS for the respective periods
covered thereby; and (b) have been prepared in accordance HTS’ normal business
practices applied on a consistent basis throughout the periods covered. HTS and
the Sellers will cooperate with the Buyer to prepare the following audited
financial statements, if applicable (the “HTS Audited Financial Statements”):
(i) the audited statement of operations and statement of cash flows for fiscal
year 2017, and (ii) unaudited financial statement for the nine months ended
September 30, 2018 (the “Reviewed Financial Statements”).

 

3.5 Capitalization. Sellers are the sole record holder and beneficial owner of
100% of the Capital Stock of HTS, free and clear of all liens, (ii), has good
and marketable title to the HTS Stock, (iii) has full right, title, power and
authority to validly, sell assign, transfer and convey the HTS Stock to the
Buyer, and (iv) has not entered into any agreement to sell, hypothecate or
otherwise dispose of the HTS Stock to any other person or entity. There are no
bonds, debentures, notes or other indebtedness of HTS having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of HTS Stock may vote (“Voting Company Debt”).
Except as otherwise set forth on Schedule 3.5 hereto, as of the date of this
Agreement, there are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, contracts, agreements, arrangements or
undertakings of any kind to which HTS or the Sellers are a party or by which HTS
or the Sellers are bound (i) obligating HTS or the Sellers to issue, deliver or
sell, or cause to be issued, delivered or sold, additional HTS Stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any HTS Stock or other equity interest in, HTS, (ii)
obligating HTS or the Sellers to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the HTS Stock. Each option to purchase shares of Common
Stock of HTS shall be converted into an option to purchase an equal number of
options of the Buyer. There options will have a term of five (5) years and be
exercisable at the Per Share Value.

 

3.6 Absence of Changes. Except as otherwise set forth on Schedule 3.6 hereto or
otherwise disclosed to and acknowledged by the Buyer in writing prior to the
Closing, since June 30, 2018:

 

(a) There has not been any material adverse change in the business, condition,
assets, operations or prospects of HTS or the Subsidiaries, and no event has
occurred that is reasonably likely to have a material adverse effect on the
business, assets, operations or prospects of HTS or the Subsidiaries.

 

(b) HTS has not repurchased, redeemed or otherwise reacquired any of its capital
stock or other securities.

 

(c) HTS has not sold or otherwise issued any of its capital stock.

 

   

 

 

(d) HTS or the Subsidiaries has not amended their respective articles of
organization, operating agreement or other charter or organizational documents,
nor have they effected or been a party to any merger, recapitalization,
reorganization or similar transaction.

 

(e) HTS has not formed any subsidiary or contributed any funds or other assets
to any subsidiary other than the Subsidiaries.

 

(f) HTS has not purchased or otherwise acquired any material assets, nor has it
leased any assets from any other person, except in the ordinary course of
business consistent with past practice.

 

(g) HTS has not made any capital expenditure outside the ordinary course of
business or inconsistent with past practice.

 

(h) HTS has not sold or otherwise transferred any material assets to any other
person, except in the ordinary course of business consistent with past practice
and at a price equal to the fair market value of the assets transferred.

 

(i) There has not been any material loss, damage or destruction to any of the
material properties or Assets of HTS (whether or not covered by insurance).

 

(j) HTS has not written off as uncollectible any indebtedness or accounts
receivable, except for write offs that were made in the ordinary course of
business consistent with past practice.

 

(k) HTS has not leased any assets to any other person except in the ordinary
course of business consistent with past practice and at a rental rate equal to
the fair rental value of the leased assets.

 

(l) HTS has not mortgaged, pledged, hypothecated or otherwise encumbered any
assets, except in the ordinary course of business consistent with past practice
or as disclosed in schedule 3.6(l).

 

(m) HTS has not entered into any contract, or incurred any debt, liability or
other obligation (whether absolute, accrued, contingent or otherwise), except
for (i) contracts that were entered into in the ordinary course of business
consistent with past practice and that have terms of less than six (6) months
and do not contemplate payments by or to HTS which will exceed, over the term of
the contract, ten thousand dollars ($10,000) in the aggregate, and (ii) current
liabilities incurred in the ordinary course of business consistent with the past
practice.

 

(n) HTS has not made any loan or advance to any other person, except for
advances that have been made to customers in the ordinary course of business
consistent with past practice and that have been properly reflected as “accounts
receivables.”

 

   

 

 

(o) HTS has not paid any bonus to, or increased the amount of the salary, fringe
benefits or other compensation or remuneration payable to, any of the managers,
officers or employees of HTS.

 

(p) No contract or other instrument to which HTS is or was a party or by which
HTS or any of its assets are or were bound has been amended or terminated,
except in the ordinary course of business consistent with past practice.

 

(q) HTS has not forgiven any debt or otherwise released or waived any right or
claim, except in the ordinary course of business consistent with past practice.

 

(r) HTS has not changed its methods of accounting or its accounting practices in
any respect.

 

(s) HTS has not entered into any transaction outside the ordinary course of
business or inconsistent with past practice.

 

(t) HTS has not agreed or committed (orally or in writing) to do any of the
things described in this Section except as disclosed in each applicable
schedule.

 

3.7 Absence of Undisclosed Liabilities. HTS has no debt, liability or other
obligation of any nature (whether due or to become due and whether absolute,
accrued, contingent or otherwise) that is not reflected or reserved against in
the HTS Financial Statements as of June 30, 2018, except for obligations
incurred since such date in the ordinary and usual course of business consistent
with past practice.

 

3.8 HTS Assets.

 

(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach of the terms and
conditions of, or result in a loss of rights under, or result in the creation of
any lien, charge or encumbrance upon, any of HTS assets (the “Assets”).

 

(b) HTS has good and marketable title to the Assets, free and clear of all
mortgages, liens, leases, pledges, charges, encumbrances, equities or claims
except as disclosed in schedule 3.8.

 

(c) Except as reflected in the HTS Statements, the Assets are not subject to any
material liability, absolute or contingent.

 

(d) HTS has provided to the Buyer in writing an accurate description of all of
the assets of HTS or used in the business of HTS.

 

(e) HTS has provided to the Buyer in writing a list of all contracts,
agreements, licenses, leases, arrangements, commitments and other undertakings
to which HTS and the Subsidiaries, is a party or by which it or its property is
bound. Except as specified by HTS to and acknowledged by the Buyer, all of such
contracts, agreements, leases, licenses and commitments are valid, binding and
in full force and effect. HTS has provided to the Buyer copies of all such
documents for the Buyer’s review.

 

   

 

 

3.9 Compliance with Laws; Licenses and Permits. HTS is not in violation of, nor
has it failed to conduct its business in material compliance with, any
applicable federal, state, local or foreign laws, regulations, rules, treaties,
rulings, orders, directives or decrees. HTS has delivered to the Buyer a
complete and accurate list and provided the Buyer with the right to inspect true
and complete copies of all of the licenses, permits, authorizations and
franchises to which HTS is subject and all said licenses, permits,
authorizations and franchises are valid and in full force and effect. Said
licenses, permits, authorizations and franchises constitute all of the licenses,
permits, authorizations and franchises reasonably necessary to permit HTS to
conduct its business in the manner in which it is now being conducted, and HTS
is not in violation or breach of any of the terms, requirements or conditions of
any of said licenses, permits, authorizations or franchises.

 

3.10 Taxes. Except as disclosed herein or in Schedule 3.10, HTS has accurately
and completely filed with the appropriate United States state, local and foreign
(including but not limited to Israeli) governmental agencies all tax returns and
reports required to be filed (subject to permitted extensions applicable to such
filings), and has paid or accrued in full all taxes, duties, charges,
withholding obligations and other governmental liabilities as well as any
interest, penalties, assessments or deficiencies, if any, due to, or claimed to
be due by, any governmental authority (including taxes on properties, income,
franchises, licenses, sales and payroll). (All such items are collectively
referred to herein as “Taxes”). The HTS Financial Statements fully accrue or
reserve all current and deferred taxes. HTS is not a party to any pending action
or proceeding, nor is any such action or proceeding threatened by any
governmental authority for the assessment or collection of Taxes. No liability
for taxes has been incurred other than in the ordinary course of business. There
are no liens for Taxes except for liens for property taxes not yet delinquent.
HTS is not a party to any Tax sharing, Tax allocation, Tax indemnity or statute
of limitations extension or waiver agreement and in the past year has not been
included on any consolidated combined or unitary return with any entity other
than HTS. HTS has duly withheld from each payment made to each person from whom
such withholding is required by law the amount of all Taxes or other sums
(including but not limited to United States federal income taxes, any applicable
state or municipal income tax, disability tax, unemployment insurance
contribution and Federal Insurance Contribution Act taxes) required to be
withheld therefore and has paid the same to the proper tax authorities prior to
the due date thereof. To the extent any Taxes withheld by HTS have not been paid
as of the Closing Date because such Taxes were not yet due, such Taxes will be
paid to the proper tax authorities in a timely manner. All Tax returns filed by
HTS are accurate and comply with and were prepared in accordance with applicable
statutes and regulations. The Sellers will cause HTS to prepare and file all Tax
returns and pay all Taxes required prior to the Closing. Such Tax returns will
be subject to review and approval by Buyer, which approval will not be
unreasonably withheld.

 

3.11 Environmental Compliance Matters. HTS has at all relevant times with
respect to the Business or otherwise been in material compliance with all
environmental laws, and has received no potentially responsible party notices or
similar notices from any governmental agencies or private parties concerning
releases or threatened releases of any “hazardous substance” as that term is
defined under 42 U.S.C. 960(1) (14).

 

   

 

 

3.12 Compensation. HTS has provided the Buyer with a full and complete list of
all officers, directors, employees and consultants of HTS as of the date hereof,
specifying their names and job designations, their respective current wages,
salaries or other forms of direct compensation, and the basis of such
compensation, whether fixed or commission or a combination thereof.

 

3.13 No Default.

 

(a) Each of the contracts, agreements or other instruments of HTS and each of
the standard Customer Agreements or contracts of HTS is a legal, binding and
enforceable obligation by or against HTS, subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar federal or
state laws affecting the rights of creditors and the effect or availability of
rules of law governing specific performance, injunctive relief or other
equitable remedies (regardless of whether any such remedy is considered in a
proceeding at law or in equity). To the knowledge of the Sellers, no party with
whom HTS has an agreement or contract is in default there under or has breached
any terms or provisions thereof which is material to the conduct of HTS
business.

 

(b) HTS has performed or is now performing the obligations of, and HTS is not in
material default (or would by the elapse of time and/or the giving of notice be
in material default) in respect of, any contract, agreement or commitment
binding upon it or its assets or properties and material to the conduct of its
business. No third party has raised any claim, dispute or controversy with
respect to any of the executed contracts of HTS, nor has HTS received notice of
warning of alleged nonperformance, delay in delivery or other noncompliance by
HTS with respect to its obligations under any of those contracts, nor are there
any facts which exist indicating that any of those contracts may be totally or
partially terminated or suspended by the other Parties thereto.

 

3.14 Product Warranties. Except as otherwise disclosed to and acknowledged by
the Buyer in the form of a written disclosure schedule prior to the Closing and
for warranties under applicable law, (a) there are no warranties, express or
implied, written or oral, with respect to the products or projects of HTS, (b)
there are no pending or threatened claims with respect to any such warranty and
(c) HTS has no, and after the Closing Date, will have no, liability with respect
to any such warranty, whether known or unknown, absolute, accrued, contingent,
or otherwise and whether due or to become due, other than customary returns in
the ordinary course of business that are fully reserved against in the HTS
Financial Statements.

 

   

 

 

3.15 Proprietary Rights.

 

(a) HTS has provided the Buyer in writing a complete and accurate list and
provided the Buyer with the right to inspect true and complete copies of all
software, patents and applications for patents, trademarks, trade names, service
marks, and copyrights, and applications therefore, owned or used by HTS or in
which it has any rights or licenses, except for software used by HTS and
generally available on the commercial market. HTS has provided the Buyer with a
complete and accurate description of all agreements or provided to the Buyer
with the right to inspect true and complete copies of all agreements of HTS with
each officer, employee or consultant of HTS providing HTS with title and
ownership to patents, patent applications, trade secrets and inventions
developed or used by HTS in its business. All of such agreements are valid,
enforceable and legally binding, subject to the effect or availability of rules
of law governing specific performance, injunctive relief or other equitable
remedies (regardless of whether any such remedy is considered in a proceeding at
law or in equity).

 

(b) HTS owns or possesses licenses or other rights to use all computer software,
software programs, patents, patent applications, trademarks, trademark
applications, trade secrets, service marks, trade names, copyrights, inventions,
drawings, designs, customer lists, propriety know-how or information, or other
rights with respect thereto (collectively referred to as “Proprietary Rights”),
used in the business of HTS, and the same are sufficient to conduct HTS business
as it has been and is now being conducted.

 

(c) The operations of HTS do not conflict with or infringe, and no one has
asserted to HTS that such operations conflict with or infringe on any
Proprietary Rights owned, possessed or used by any third party. There are no
claims, disputes, actions, proceedings, suits or appeal pending against HTS with
respect to any Proprietary Rights, and none has been threatened against HTS.
There are no facts or alleged fact which would reasonably serve as a basis for
any claim that HTS does not have the right to use, free of any rights or claims
of others, all Proprietary Rights in the development, manufacture, use, sale or
other disposition of any or all products or services presently being used,
furnished or sold in the conduct of the business of HTS as it has been and is
now being conducted.

 

(d) To the knowledge of the Sellers, no current employee of HTS is in violation
of any term of any employment contract, proprietary information and inventions
agreement, non-competition agreement, or any other contract or agreement
relating to the relationship of any such employee with HTS or any previous
employer.

 

3.16 Insurance. HTS has provided the Buyer with complete and accurate copies of
all policies of insurance and provided the Buyer with the right to inspect true
and complete copies of all policies of insurance to which HTS is a party or is a
beneficiary or named insured as of the Closing Date. HTS has in full force and
effect, with all premiums due thereon paid the policies of insurance set forth
therein. There were no claims in excess of $10,000 asserted or currently
outstanding under any of the insurance policies of HTS in respect of all motor
vehicle, general liability, since inception.

 

   

 

 

3.17 Labor Relations. None of the employees of HTS are represented by any union
or are parties to any collective bargaining arrangement, and, to the knowledge
of the Sellers, no attempts are being made to organize or unionize any of HTS’s
employees. Except as disclosed in writing to the Buyer prior to the Closing, to
the knowledge of the Sellers, there is not presently pending or existing, and
there is not presently threatened, any material (a) strike, slowdown, picketing,
work stoppage or employee grievance process, or (b) action, arbitration, audit,
hearing, investigation, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) against or affecting HTS relating to
the alleged violation of any legal requirement pertaining to labor relations or
employment matters. HTS is in compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment, wages
and hours, occupational safety and health and is not engaged in any unfair labor
practices. HTS is in compliance with the Immigration Reform and Control Act of
1986. Except as disclosed in Schedule 3.17, HTS has no employment agreements.

 

3.18 Condition of Premises. All real property leased by HTS is in good condition
and repair, ordinary wear and tear excepted.

 

3.19 No Distributor Agreements. Except as disclosed to and acknowledged by the
Buyer in writing prior to the Closing, HTS is not a party to, nor is the
property of HTS bound by, any distributors’ or manufacturer’s representative or
agency agreement.

 

3.20 Litigation. Except as set forth in Section 3.20, there is no action, suit,
proceeding, dispute, litigation, claim, complaint or, to the knowledge of the
Sellers, investigation by or before any court, tribunal, governmental body,
governmental agency or arbitrator pending or threatened against or with respect
to HTS which (i) if adversely determined would have a material adverse effect on
the business, condition, assets, operations or prospects of HTS, or (ii)
challenges or would challenge any of the actions required to be taken by HTS
under this Agreement. There exists no basis for any such action, suit,
proceeding, dispute, litigation, claim, complaint or investigation.

 

3.21 Non-Contravention. Neither (a) the execution and delivery of this
Agreement, nor (b) the performance of this Agreement will: (i) contravene or
result in a violation of any of the provisions of the organizational documents
of HTS; (ii) contravene or result in a violation of any resolution adopted by
the members or directors of HTS; (iii) result in a violation or breach of, or
give any person the right to declare (whether with or without notice or lapse of
time) a default under or to terminate, any material agreement or other
instrument to which HTS is a party or by which HTS or any of its assets are
bound; (iv) give any person the right to accelerate the maturity of any
indebtedness or other obligation of HTS; (v) result in the loss of any license
or other contractual right of HTS; (vi) result in the loss of, or in a violation
of any of the terms, provisions or conditions of, any governmental license,
permit, authorization or franchise of HTS; (vii) result in the creation or
imposition of any lien, charge, encumbrance or restriction on any of the assets
of HTS; (viii) result in the reassessment or revaluation of any property of HTS
by any taxing authority or other governmental authority; (ix) result in the
imposition of, or subject HTS to any liability for, any conveyance or transfer
tax or any similar tax; or (x) result in a violation of any law, rule,
regulation, treaty, ruling, directive, order, arbitration award, judgment or
decree to which HTS or any of its assets or any limited liability interests are
subject.

 

   

 

 

3.22 Approvals. HTS has provided the Buyer with a complete and accurate list of
all jurisdictions in which HTS is authorized to do business along with the
documentation evidencing such authorization. No authorization, consent or
approval of, or registration or filing with, any governmental authority is
required to be obtained or made by HTS in connection with the execution,
delivery or performance of this Agreement, including the conveyance to the Buyer
of the Business.

 

3.23 Brokers. HTS has not agreed to pay any brokerage fees, finder’s fees or
other fees or commissions with respect to the Transaction, and no person is
entitled, or intends to claim that it is entitled, to receive any such fees or
commissions in connection with such transaction.

 

3.24 Special Government Liabilities. HTS has no existing or pending liabilities,
obligations or deferred payments due to any federal, state or local government
agency or entity in connection with its business or with any program sponsored
or funded in whole or in part by any federal, state or local government agency
or entity, nor are the HTS or Seller aware of any threatened action or claim or
any condition that could support an action or claim against HTS or the Business
for any of said liabilities, obligations or deferred payments.

 

3.25 HTS Revenue. HTS’ revenue in the year ended December 31, 2017 was
approximately $4,800,000. HTS’ revenue in the six months ended June 30, 2018 was
approximately $3,700,000.

 

3.26 Gross Contribution. HTS shall have a Gross Contribution of $1,067,000 for
the fiscal year ended December 31, 2017 and $1,700,000 for the six months ended
June 30, 2018. “Gross Contribution” shall be defined as revenue minus cost of
material.

 

3.27 Full Disclosure. Neither this Agreement (including the exhibits hereto) nor
any statement, certificate or other document delivered to the Buyer by or on
behalf of HTS contains any untrue statement of a material fact or omits to state
a material fact necessary to make the representations and other statements
contained herein and therein not misleading.

 

3.28 Tax Advice. HTS and the Sellers hereby represent and warrant that they have
sought their own independent tax advice regarding the Transaction and neither
the HTS nor the Sellers have relied on any representation or statement made by
the Buyer or their representatives regarding the tax implications of such
transactions.

 

3.29 Conduct of Business Prior to the Closing. From the date hereof until the
Closing Date, except as otherwise provided in this Agreement or consented to in
writing by the Buyer (which consent shall not be unreasonably withheld or
delayed), HTS shall (a) conduct the Business in the ordinary course of business;
and (b) use commercially reasonable efforts to maintain and preserve intact its
current Business organization, operations and franchise and to preserve the
rights, franchises, goodwill and relationships of its employees, customers,
lenders, suppliers, regulators and others having relationships with the
Business. From the date hereof until the Closing, except as consented to in
writing by the Buyer (which consent shall not be unreasonably withheld or
delayed), the Sellers shall not take any action that would cause any of the
changes, events or conditions described in Section 3.6 to occur.

 

   

 

 

3.30 Access to Information. Sellers and HTS have (a) afforded the Buyer and its
representatives reasonable access to and the right to inspect all of the real
property, properties, assets, premises, books and records, contracts and other
documents and data related to the Business; (b) furnished the Buyer and its
representatives with such financial, operating and other data and information
related to the Business as the Buyer or any of its representatives may
reasonably requested; and (c) instructed the representatives of the Sellers to
cooperate with the Buyer in its investigation of the Business.

 

3.31 Restricted Securities. The Seller understands that the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Seller pursuant hereto, the
Shares would be acquired in a transaction not involving a public offering. The
Seller further acknowledges that if the Shares are issued to the Seller in
accordance with the provisions of this Agreement, such Shares may not be resold
without registration under the Securities Act or the existence of an exemption
therefrom. The Seller represents that it is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

4. Representations and Warranties of Buyer.

 

Buyer represents and warrants to the Seller as follows:

 

4.1 Power and Authority; Binding Nature of Agreement. Buyer has full power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution, delivery and performance of this Agreement by the Buyer have been
duly authorized by all necessary action on its part. Assuming that this
Agreement is a valid and binding obligation of the other party hereto, this
Agreement is a valid and binding obligation of the Buyer.

 

4.2 Approvals. No authorization, consent or approval of, or registration or
filing with, any governmental authority or any other person is required to be
obtained or made by the Buyer in connection with the execution, delivery or
performance of this Agreement or than such filings as may be required under
applicable securities laws, rules and regulations.

 

4.3 Good Standing. Buyer (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, (ii) has
all necessary power and authority to own its assets and to conduct its business
as it is currently being conducted, (iii) is duly qualified or licensed to do
business and is in good standing in every jurisdiction (both domestic and
foreign) where such qualification or licensing is required, (iv) has the full
right, corporate power and authority to enter into this Agreement and to perform
its obligations hereunder.

 

4.4 Authority. The execution of this Agreement by the individual whose signature
is set forth at the end of this Agreement, and the delivery of this Agreement by
the Buyer, have been duly authorized by all necessary corporate action on the
part of the Buyer.

 

4.5 Issuance of Shares. The Shares are duly authorized, validly issued, fully
paid for and non-assessable, free and clear of all liens, claims, charges and
encumbrances.

 

   

 

 

4.6 Non-Contravention. The execution, delivery and performance of this Agreement
by the Buyer will not violate, conflict with, require consent under or result in
any breach or default under (i) any of the Buyer’s organizational documents
(including its Certificate of Incorporation and By-laws), (ii) any applicable
Law or (iii) with or without notice or lapse of time or both, the provisions of
any material contract or agreement to which the Buyer is a party or to which any
of its material assets are bound (the “Buyer Contracts”).

 

4.7 Material Compliance. Buyer is in material compliance with all applicable
Laws and the Buyer Contracts relating to this Agreement, and the operation of
its business.

 

4.8 Full Disclosure. Neither this Agreement (including the exhibits hereto) nor
any statement, certificate or other document delivered to the Sellers by or on
behalf of the Buyer contains any untrue statement of a material fact or omits to
state a material fact necessary to make the representations and other statements
contained herein and therein not misleading.

 

5. Conditions to Closing.

 

5.1 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation to
close the transaction as contemplated in this Agreement is conditioned upon the
occurrence or waiver by the Buyer of the following:

 

(a) All representations and warranties by the Sellers and or HTS made in this
Agreement or in any exhibit or schedule hereto delivered by the Sellers shall be
true and correct as of the Closing Date with the same force and effect as if
made on and as of that date and the Buyer shall in its sole discretion be
satisfied with such representations and exceptions in such representation and/or
as set forth on any exhibit or schedule hereto.

 

(b) The Sellers shall have performed and complied with all agreements, covenants
and conditions required by this Agreement to be performed or complied with by
them prior to or at the Closing Date.

 

(c) Buyer must be satisfied in its sole and absolute discretion with its due
diligence of HTS.

 

5.2 Conditions Precedent to the Buyer’s and Sellers’ Obligation to Close. The
Sellers’ obligation to close the transaction as contemplated in this Agreement
is conditioned upon the occurrence or waiver by the Seller of the following:

 

(a) All representations and warranties of Buyer made in this Agreement or in any
exhibit hereto delivered by the Buyer shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of that date.

 

(b) Buyer shall have performed and complied with all agreements and conditions
required by this Agreement to be performed or complied with by the Buyer prior
to or at the Closing Date.

 

   

 

 

6. Survival of Representations and Warranties.

 

All representations and warranties made by each of the Parties hereto will
survive the Closing for twelve (12) months after the Closing Date, or longer if
expressly and specifically provided in the Agreement. The Sellers will have
joint and several liabilities under this Agreement, except where otherwise
expressly and specifically provided in this Agreement.

 

7. Indemnification.

 

7.1 Indemnification by HTS and the Sellers. HTS and Sellers agree to indemnify,
defend and hold harmless the Buyer and its affiliates against any and all
claims, demands, losses, costs, expenses, obligations, liabilities and damages,
including interest, penalties and reasonable attorney’s fees and costs that
arise within 12 months of the date of this Agreement (“Losses”), incurred by the
Buyer or any of its affiliates arising, resulting from, or relating to any and
all liabilities of HTS that have not been disclosed in the HTS Financial
Statements, any misrepresentation of a material fact or omission to disclose a
material fact made by HTS or the Sellers in this Agreement, in any exhibits or
schedules to this Agreement or in any other document furnished or to be
furnished by HTS or the Sellers under this Agreement, or any breach of, or
failure by HTS or the Sellers to perform, any of their representations,
warranties, covenants or agreements in this Agreement or in any exhibit or other
document furnished or to be furnished by HTS or the Sellers under this Agreement

 

7.2 Procedure for Indemnification Claims.

 

(a) Whenever any parties become aware that a claim (an “Underlying Claim”) has
arisen entitling them to seek indemnification under Section 7 of this Agreement,
such parties (the “Indemnified Parties”) shall promptly send a notice (“Notice”)
to the parties liable for such indemnification (the “Indemnifying Parties”) of
the right to indemnification (the “Indemnity Claim”); provided, however, that
the failure to so notify the Indemnifying Parties will relieve the Indemnifying
Parties from liability under this Agreement with respect to such Indemnity Claim
only if, and only to the extent that, such failure to notify the Indemnifying
Parties results in the forfeiture by the Indemnifying Parties of rights and
defenses otherwise available to the Indemnifying Parties with respect to the
Underlying Claim. Any Notice pursuant to this Section 7.2(a) shall set forth in
reasonable detail, to the extent then available, the basis for such Indemnity
Claim and an estimate of the amount of damages arising therefore.

 

(b) If an Indemnity Claim does not result from or arise in connection with any
Underlying Claim or legal proceedings by a third party, the Indemnifying Parties
will have thirty (30) calendar days following receipt of the Notice to issue a
written response to the Indemnified Parties, indicating the Indemnifying
Parties’ intention to either (i) contest the Indemnity Claim or (ii) accept the
Indemnity Claim as valid. The Indemnifying Parties’ failure to provide such a
written response within such thirty (30) day period shall be deemed to be an
acceptance of the Indemnity Claim as valid. In the event that an Indemnity Claim
is accepted as valid, the Indemnifying Parties shall, within fifteen (15)
business days thereafter, pay Losses incurred by the Indemnified Parties in
respect of the Underlying Claim in cash by wire transfer of immediately
available funds to the account or accounts specified by the Indemnified Parties.
To the extent appropriate, payments for indemnifiable Losses made pursuant to
this Agreement will be treated as adjustments to the Consideration.

 

   

 

 

(c) In the event an Indemnity Claim results from or arises in connection with
any Underlying Claim or legal proceedings by a third party, the Indemnifying
Parties shall have fifteen (15) calendar days following receipt of the Notice to
send a Notice to the Indemnified Parties of their election to, at their sole
cost and expense, assume the defense of any such Underlying Claim or legal
proceeding; provided that such Notice of election shall contain a confirmation
by the Indemnifying Parties of their obligation to hold harmless the Indemnified
Parties with respect to Losses arising from such Underlying Claim. The failure
by the Indemnifying Parties to elect to assume the defense of any such
Underlying Claim within such fifteen (15) day period shall entitle the
Indemnified Parties to undertake control of the defense of the Underlying Claim
on behalf of and for the account and risk of the Indemnifying Parties in such
manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim. The parties controlling the defense
of the Underlying Claim shall not, however, settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed. The non-controlling parties shall
be entitled to participate in (but not control) the defense of any such action,
with their own counsel and at their own expense.

 

(d) The Indemnifying Parties and the Indemnified Parties will cooperate
reasonably, fully and in good faith with each other, at the sole expense of the
Indemnifying Parties subject to the last sentence of Section 7.2(c) of this
Agreement, in connection with the defense, compromise or settlement of any
Underlying Claim including, without limitation, by making available to the other
parties all pertinent information and witnesses within their reasonable control.

 

(e) Basket; Limitations on Indemnification; Calculation of Losses.

 



  (i) Basket. A Buyer Indemnified Party shall not be entitled to make a claim
for indemnification for any Losses arising out of Section 7.1 until the
aggregate amount of all claims for Losses which arise out of Section 7.1 exceeds
two hundred thousand dollars ($200,000) (the “Basket”). In the event the
aggregate amount of such Losses exceeds the Basket, then the Sellers shall
indemnify such Buyer Indemnified Party with respect to the amount of all Losses
exceeding the amount of the Basket.         (ii) Exclusions from the Basket and
the Sellers’ Cap. Notwithstanding the foregoing, the following Losses shall not
be subject to the provisions of the Basket and a Buyer Indemnified Party shall
be entitled to indemnification with respect to such Losses in accordance with
this Article as though the Basket were not a part of this Agreement:



 

(1) Losses relating to, caused by or resulting from the breach of any of the
Sellers’ and/or HTS’ representations and warranties as a result of fraud or
intentional misrepresentation; and

 

(2) Losses relating to, caused by or resulting from the breach of any ongoing
covenant of the Sellers or HTS.

 

   

 

 

7.3 Gross Contribution Adjustment. In the event that HTS’ Gross Contribution is
less than 85% of the figure set out in Section 3.26, any deficiency in excess of
15% (the “Net Deficiency”) shall result in the forfeiture of a portion of the
Share Consideration, with a value equal to the Net Deficiency, as set forth in
Section 7.4

 

7.4 Indemnification Reimbursement. The Sellers shall deposit 20% of the Share
Consideration in escrow with the Buyer’s counsel (the “Escrowed Shares”) for the
purposes of covering Losses, as defined in Section 7.1 or the Net Deficiency as
set forth in Section 7.3. In the event that the Buyer makes a valid claim
pursuant to Sections 7.1 or 7.3, the dollar value of such claim shall be
satisfied by cancelation of an amount of the Escrowed Shares with an equal value
to the Losses or Net Deficiency. For purposes of any adjustment, the Shares
shall be valued at the Per Share Value. The Escrowed Shares shall be the maximum
indemnification reimbursement. In addition, the Buyers shall deposit an
additional 20% of the Share Consideration, which shall not be released until the
HTS Audited Financial Statements and the Reviewed Financial Statements are
delivered to the Company.

 

8. Injunctive Relief.

 

8.1 Damages Inadequate. Each party acknowledges that it would be impossible to
measure in money the damages to the other party if there is a failure to comply
with any covenants and provisions of this Agreement, and agrees that in the
event of any breach of any covenant or provision, the other party to this
Agreement will not have an adequate remedy at law.

 

8.2 Injunctive Relief. It is therefore agreed that the other party to this
Agreement who is entitled to the benefit of the covenants and provisions of this
Agreement which have been breached, in addition to any other rights or remedies
which they may have, will be entitled to immediate injunctive relief to enforce
such covenants and provisions, and that in the event that any such action or
proceeding is brought in equity to enforce them, the defaulting or breaching
party will not urge a defense that there is an adequate remedy at law.

 

9. Further Assurances.

 

Following the Closing, HTS and Sellers shall furnish to the Buyer such
instruments and other documents as the Buyer may reasonably request for the
purpose of carrying out or evidencing the transactions contemplated hereby.

 

10. Fees and Expenses.

 

Each party hereto shall pay all fees, costs and expenses that it incurs in
connection with the negotiation and preparation of this Agreement and in
carrying out the transactions contemplated hereby (including, without
limitation, all fees and expenses of its counsel and accountant).

 

   

 

 

11. Waivers.

 

If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement. Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.

 

12. Successors and Assigns.

 

Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the Parties, their personal representatives, assigns
and other successors in interest.

 

13. Entire and Sole Agreement.

 

This Agreement constitutes the entire agreement between the Parties and
supersedes all other agreements, representations, warranties, statements,
promises and undertakings, whether oral or written, with respect to the subject
matter of this Agreement. This Agreement may be modified or amended only by a
written agreement signed by all Parties to this Agreement. The Parties
acknowledge that as of the date of the execution of this Agreement, any and all
other agreements, either written or verbal, regarding the substance of this
Agreement will be terminated and be of no further force or effect.

 

14. Governing Law

 

This Agreement will be governed by the laws of Delaware without giving effect to
applicable conflict of law provisions. With respect to any litigation arising
out of or relating to this Agreement, each party agrees that it will be filed in
and heard by the state or federal courts with jurisdiction to hear such suits
located in Dover County, Delaware.

 

15. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.

 

16. Assignment.

 

Except in the case of an affiliate of the Buyer or the Sellers, this Agreement
may not be assignable by any party without prior written consent of the other
Parties.

 

   

 

 

17. Remedies.

 

Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or otherwise.
The election of any one or more remedies will not constitute a waiver of the
right to pursue other available remedies.

 

18. Section Headings.

 

The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.

 

19. Severability.

 

In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.

 

20. Notices.

 

Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
Parties hereto):

 

If to Sellers:

 

Shai Lustgarten

Shailust@gmail.com

 

Carlos Jaime Nissensohn

Haimnissenson@gmail.com

 

If to Buyer:

 

Quest Solution, Inc.

860 Conger Street,

Eugene, Oregon 97402

Att: Ben Kemper

 

With a copy to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th floor,

New York, NY 10006

Attention: Arthur Marcus

Telephone: 212-930-9700

Facsimile: 212-930-9725

amarcus@srflawgroup.com

 

[Signatures on following page.]

 

   

 

 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.

 

Sellers: Walefar Investments, Ltd.         By: /s/ Shai Lustgarten      Shai
Lustgarten         Campbeltown Consulting, Ltd.         By: /s/ Shai Lustgarten
    Carlos Jaime Nissensohn       Buyer (“Company”): Quest Solution, Inc.      
  By: /s/ Andrew MacMillan      Andrew MacMillan     Independent
Director/Special Committee         HTS Image Processing, Inc.         By: /s/
Carlos Jaime Nissensohn      Carlos Jaime Nissensohn, Director

 

   

 

 